DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Claims 7-22 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon The claimed limitations depend from previously cancelled claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarzabal (US 4,344,529) in view of Dunn (US 5,894,931) in view of Srungaram (US 7,726,471).
As best understood by the Examiner,

7: Ibarzabal discloses a soap case 10 comprising:

a top case 25 having a top surface and top edge walls 

a bottom case 11 having a bottom surface and bottom edge walls having bottom edges, the bottom surface has at least one bottom opening 32, the bottom case and the top case are hinged at a first hinge, 26, 27 the first hinge is at a first top edge of the top case and a first bottom edge of the bottom case (col. 2, 47-67; col. 3, ll. 1-19; fig. 2); and

where in a closed configuration, the top surface of the top case is parallel to the bottom surface of the bottom case and the holster is capable of being enclosed by the top case and bottom case (fig. 1-4).

Ibarzabal discloses a platform for holding soap but fails to disclose a holster. Dunn teaches a holster 42 capable of holding a soap bar, the holster is hinged to the bottom case 12 through a second hinge 38 located on the bottom case and where the soap rest surface is near the second hinge (fig. 1-3).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the soap holder of Ibarzabal to include the holster of Dunn in order to easily control the position of the soap for display and entering and exiting the outer casings. 

Ibarzabal-Dunn fails to disclose the claimed positioning of the holster. Srungaram teaches the holster 1 having a top holster surface 5 parallel to a bottom holster surface 8 and a soap rest surface connecting the top holster surface and the bottom holster surface, the top holster surface 

8, 9: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where the second hinge (Dunn; fig. 1) is capable of being parallel to the first hinge (Ibarzabal; fig. 2).

It is noted that the hinge of Ibarzabal when the container is in the upright position would match the hinge side of Dunn.  

10: Ibarzabal-Dunn-Srungaram the soap case of claim 1 where the at least one bottom opening and the at least one top opening are curved-shaped (Dunn; fig. 2).

11: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where the at least one holster opening is rectangular with curved corners (Dunn; fig. 1).

12: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 further comprising a locking mechanism on edges opposite to the first top edge and a first bottom edge (Ibarzabal; col. 3, ll. 45-67).

13: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 3 where, in the closed configuration, the top holster surface is parallel to the bottom surface of the bottom case (Dunn; fig. 1 and 3).

14: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where, in the closed configuration, the top holster surface 5 is spaced apart from the top surface of the top case 11 and the bottom holster surface 5 is spaced apart from the bottom surface of the bottom case 2 (Srungaram; fig. 5).



17: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where the at least one top holster opening further comprising at least two top holster openings on the top holster surface and the at least one bottom holster surface further opening, further comprising at least two bottom holster openings on the bottom holster surface (Srungaram; fig. 1 shows multiple through spaces between the holster bars).

18: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where the holster further comprising side wall portions having protruded pins 38 for the second hinge (Dunn; fig. 1).

20: Ibarzabal-Dunn-Srungaram discloses a holster enclosed in a top and bottom casing. Since the criticality of having differing heights of the holster has not been established, modifying the size of the wall surfaces would be obvious to one having ordinary skill in the art.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 21: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 1 where the holster further comprising a hook 32 that enables application of pull force that causes rotation of the holster on the second hinge (Dunn; fig. 1).




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarzabal (US 4,344,529) in view of Dunn (US 5,894,931) in view of Srungaram (US 7,726,471) in view of Pantja (US 8,585,162).
As best understood by the Examiner,

19: Ibarzabal-Dunn-Srungaram discloses the claimed invention as applied to claim 7 but fails to disclose protrusions in the bottom case. Pantoja teaches the soap case of claim 12 where the bottom case 11 has inner protrusion holders 17 to hold the protruded pins 25 of the holster 21 (col. 4, ll. 28-36). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case connection of Ibarzabal-Dunn-Srungaram to include the protrusions of Pantoja to ensure and maintain a positive connection of one component to the other. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibarzabal (US 4,344,529) in view of Dunn (US 5,894,931) in view of Srungaram (US 7,726,471) in view of Barr (US 3,899,073).
As best understood by the Examiner,

22: Ibarzabal-Dunn-Srungaram discloses the soap case of claim 7 but fails to disclose screw holders as the first hinge. Barr teaches where the first top edge of the top case has two spaced apart screw holders 21 and the first bottom edge of the bottom case has a mating screw holder 21 that allow a screw to rotatabily engaged with the screw holders, forming the first hinge (col. 2, ll. 30-45; fig. 1 and 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connection of Ibarzabal-Dunn-Srungaram to include the screw holders of Barr to ensure and maintain a positive connection of one component to the other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735